Case 1:18-cv-00427-JJM-LDA Document 36-7 Filed 07/15/19 Page 1 of 3 PagelD #: 630

EXHIBIT G
Case 1:18-cv-00427-JJM-LDA Document 36-7 Filed 07/15/19 Page 2 of 3 PagelD #: 631

209 CIR 56.04

This document reflects all regulations in effect as of 05/31/2019

Code of Massachusetts Regulations > TITLE 209: DIVISION OF BANKS AND LOAN AGENCIES >
CHAPTER 56.00: FORECLOSURE PREVENTION OPTIONS

56.04: Right to Cure Notice

In accordance with 209 CMR 56.03, the "90-day Right to Cure Your Mortgage Default" notice must conform
to the following:

View Table
90-dayRight to Cure Your Mortgage Default

$ (Date $ )
$ (POSTAL DELIVERY METHOD § )

$ (Recipient Name $ )
$ (Street Address $ )

$ (City, ST ZIP Code $)

RE: $ (PROPERTY ADDRESS $§ ); loan $ (ACCOUNT NO. § ) with $ (MORTGAGEE $ ); $ (MORTGAGE
BROKER/LOAN ORIGINATOR, if applicable $ )

To $ (NAME OF BORROWER'S $ ):

We are contacting you because you did not make your monthly loan payment $ (s $ ) due on $
(MORTGAGE PAYMENT DUE DATE/S $ ) to $ (MORTGAGEE $ ). You must pay the past due amount of $
(PAYABLE AMOUNT §$ ) on or before $ (90 DAY EXPIRATION DATE §$ ), which is 90 days from the date of
this notice. The past due amount on the date of this notice is specified below:

* $ (UNPAID MORTGAGE PAYMENTS AND DELINQUENCY DATES $ )
* $ (INTEREST ACCRUED/PER DIEM INTEREST $ )

* $ (APPLICABLE UNPAID ESCROW CONTRIBUTIONS $ )

* $ (OTHER LATE CHARGES OR FEES $)

If you pay the past due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account will
be considered up-to-date and you can continue to make your regular monthly payments.

Make your payment directly to:

$ (INCLUDE THE NAME OF PAYMENT CONTACT, DEPARTMENT AND ADDRESS at the
MORTGAGEE'S LOCATION § ).

Please consider the following:

* You should contact the Homeownership Preservation Foundation (888-995-HOPE) to speak with

counselors who can provide assistance and may be able to help you work with your lender to avoid
foreclosure.

* If you are a MassHousing borrower, you may also contact MassHousing (888-843-6432) to determine if
you are eligible for additional assistance. There may be other homeownership assistance available through
your lender or servicer.

Samuel Bodurtha
Case 1:18-cv-00427-JJM-LDA Document 36-7 Filed 07/15/19 Page 3 of 3 PagelD #: 632

Page 2 of 2
209 CMR 56.04

* You may also contact the Division of Banks (617-956-1500) or visit www.mass.gov/oreclosures to find a
foreclosure prevention program near you.

* After $ (90 DAY EXPIRATION DATE $ ), you can still avoid foreclosure by paying the total past due
amount before a foreclosure sale takes piace. Depending on the terms of the loan, there may also be other
ways to avoid foreclosure, such as selling your property, refinancing your loan, or voluntarily transferring
ownership of the property to $ (MORTGAGEE $ ).

If you do not pay the total past due amount of $ (PAYABLE AMOUNT $§ ) and any additional
payments that may become due by $ (90 DAY EXPIRATION DATE $ ), you may be evicted from your
home after a foreclosure sale. If $ (MORTGAGEE $ ) forecloses on this property, it means the
mortgagee or a new buyer will take over the ownership of your home.

If you have questions, or disagree with the calculation of your past due balance, please contact $
(MORTGAGEE § ) at $ (LOCAL OR TOLL FREE TELEPHONE NUMBER, EXTENSION NUMBER § ) or $
(ADDRESS $ ).

Sincerely,

$ (Your Name $ )

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.

Statutory Authority

REGULATORY AUTHORITY

209 CMR 56.00: M.G.L. c. 244, §§ 35A and 35B.

CODE OF MASSACHUSETTS REGULATIONS

 

End of Document

Samuel Bodurtha
